Citation Nr: 1044285	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-01 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Sioux 
Falls, South Dakota


THE ISSUE

Whether the Veteran is competent to handle disbursement of VA 
benefits funds.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 2001 to October 
2002.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 RO decision, which determined that 
the Veteran is not competent to handle disbursement of funds.  
This issue was remanded by the Board for further development in 
February 2010.

Additionally, in February 2010, the Board also remanded following 
issues for issuance of a statement of the case (SOC) in 
accordance with Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999): (1) entitlement to a compensable evaluation for service-
connected Gilbert's syndrome, (2) entitlement to an evaluation in 
excess of 10 percent for a service-connected right knee strain, 
and (3) entitlement to an evaluation in excess of 50 percent for 
the period of October 30, 2002, to February 28, 2004, for 
service-connected schizoaffective disorder with major depressive 
disorder.  The RO issued a SOC with respect to these issues on 
May 24, 2010.  The Veteran did not submit a substantive appeal 
with regard to these issues.  However, the Board notes that, on 
May 27, 2010, the RO issued a subsequent supplemental statement 
of the case (SSOC) with regard to these issues, as new VA 
treatment records had been obtained.  

The Board has considered the case of Percy v. Shinseki, 23 Vet. 
App. 37 (2009), wherein the United States Court of Appeals for 
Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended 
to foreclose the Board's exercise of jurisdiction over a matter 
in which a substantive appeal was untimely.  Consequently, 
because the 60-day filing period is not jurisdictional, VA may 
waive any issue of timeliness in the filing of the substantive 
appeal, either explicitly or implicitly, and is not required to 
close an appeal for failure to file a timely substantive appeal.  
The Court in Percy also went on to determine that any issue 
concerning the timely filing of the substantive appeal in that 
particular case was waived by VA, due to the fact that VA seemed 
to have treated the Veteran's appeal as if it were timely 
perfected for more than 5 years before being raised by the Board 
in the first instance, including almost 2 years after a Board 
hearing was held on the claim.

The case at hand, however, is distinguishable from the case in 
Percy in that the issue here is not the timeliness of a 
substantive appeal but the fact that the Veteran never submitted 
a substantive appeal.  While the Board notes that a SSOC was 
issued with respect to these claims 3 days after the SOC was 
issued, the Board finds no evidence of record that the Veteran 
intended to appeal these issues.  No statements have been 
submitted indicating that she wished to appeal these matters or 
that she currently believes these matters are on appeal.  
Moreover, the Veteran's representative submitted an Appellant's 
Post-Remand Brief in October 2010 which only addressed the issue 
of the Veteran's competency.  Therefore, despite the fact that a 
SSOC was issued with respect these issues, the Board concludes 
that they are not currently on appeal, as neither the Veteran nor 
her representative have given any indication that she wished them 
to be appealed.

The Board notes that the Veteran submitted a claim in November 
2002 for Guillain-Barre syndrome.  It does not appear that this 
claim was ever adjudicated.  As such, the issue of 
entitlement to service connection for Guillain-Barre 
syndrome has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran lacks the mental capacity to contract or manage her 
own affairs, including disbursement of funds without limitation.


CONCLUSION OF LAW

The Veteran is incompetent for VA purposes.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.353 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

The VCAA is inapplicable to competency cases, in essence because 
it applies to claims filed under Chapter 51 of Title 38, United 
States Code.  This case, like all competence cases, is subject to 
the provisions of Chapter 55 of Title 38.  See Sims v. Nicholson, 
19 Vet. App. 453, 456 (2006) (an applicant for restoration of 
competency is not seeking benefits under chapter 51, but, rather, 
is seeking a decision regarding how his or her benefits will be 
distributed under chapter 55).

The Board notes that the procedural requirements as described by 
Section 3.353 and the relevant procedures of appeals in Chapters 
19 and 20 of Title 38 of the C.F.R. have been satisfied.  The 
Veteran was represented in the course of this appeal.  The Board 
concludes that all due process requirements have been met.

II.  Analysis

The Veteran is currently rated as incompetent for VA benefits 
purposes.  She asserts that competency status should be restored.  
For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his or her affairs, including the 
disbursement of funds without limitation.  38 C.F.R. § 3.353(a) 
(2010).  A decision as to incompetency may be made by the RO, 
subject to appeal to the Board.  38 C.F.R. § 3.353(b) (2010).

The Veteran is service-connected for schizoaffective disorder 
with major depressive disorder and has been evaluated as 100 
percent disabled, effective February 29, 2004.  

In September 2005, the Veteran underwent a VA examination for 
mental disorders.  Upon review of the claims file and thorough 
examination of the Veteran, the examiner noted that the Veteran 
does not feel that she is competent to manage her own financial 
affairs at this time.  The Veteran reported that she currently 
uses her mother and stepfather as her payee.  

The Veteran was notified in a November 2005 rating decision and a 
December 2005 letter of the proposed action to find her 
incompetent and of her right to submit evidence and request a 
hearing on the matter.  See 38 C.F.R. §§ 3.103, 3.353(e) (2010).  
In February 2006, the RO determined the Veteran to be incompetent 
to handle disbursement of VA benefits.

Unless the medical evidence is clear, convincing, and leaves no 
doubt as to the person's incompetency, the rating agency will not 
make a determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  38 C.F.R. § 3.353(c) (2010).  Determinations 
relative to incompetency should be based upon all evidence of 
record and there should be a consistent relationship between the 
percentage of disability, facts relating to commitment or 
hospitalization and the holding of incompetency.  38 C.F.R. § 
3.353(c) (2010).  There is a presumption in favor of competency.  
Where reasonable doubt arises regarding a beneficiary' s mental 
capacity to contract or to manage his or her own affairs, 
including the disbursement of funds without limitation, such 
doubt will be resolved in favor of competency.  38 C.F.R. § 
3.353(d) (West 2002); see also 38 C.F.R. § 3.102 (2010).

The Board notes that the claims folder contains conflicting 
opinions regarding the Veteran's current competency to handle 
disbursement of funds.  As discussed above, the examiner at the 
September 2005 VA examination noted that the Veteran did not feel 
that she was competent to manage her own financial affairs at 
that time.  The Veteran reported that she used her mother and 
stepfather as her payee.  In a January 2006 VA consultation 
sheet, it was noted that the Veteran has poor oversight of her 
finances and requires a payee.  It was further stated that the 
Veteran would be best served living in an assisted living 
environment.  The examiner requested that a payee be established 
at VA for oversight of VA funds.  It was noted that the Veteran 
was not capable of making sound financial decisions.

Conversely, in a September 2006 VA treatment record, a physician 
noted that he did not see any clear evidence that would lead him 
to believe that the Veteran is not competent for pay purposes.  
This same staff psychiatrist submitted a letter in March 2007 in 
order to document his clinical impression that the Veteran is 
competent at this time for VA purposes.  He noted that the most 
severe impairment for this Veteran has been the acute psychosis.  
When she is stable and medication compliant, the physician noted 
that he would see her as fully competent.  He went on to assert 
that this is not to say that all fiscal decisions would be wise, 
but he believes that she could manage her own funds in her own 
best interest.  He concluded by stating that, if the clinical 
situation were to change, the impression of fiscal competence 
might change as well. 

In the February 2010 remand, the Board noted that, while the 
September 2005 VA opinion was based on a review of the claims 
file and a thorough examination of the Veteran, the more recent 
September 2006 VA treatment record and March 2007 VA letter 
suggested the possibility that the Veteran's fiscal competence 
may have changed since the September 2005 VA examination, due to 
her being stable and medication compliant.  However, the Board 
also noted that these more recent opinions did not indicate that 
they were based on a complete review of the claims file and 
consideration of the Veteran's complete psychiatric history.  
Moreover, it appears that the determination of the Veteran as 
fiscally competent was based on her being stable and medication 
compliant.  The Board found it to be unclear from the evidence of 
record as to with what consistency the Veteran is medication 
compliant and stable.  As such, the Board remanded this issue in 
order to schedule the Veteran for a VA examination to clarify 
whether or not she is presently competent to handle disbursement 
of funds on a consistent basis.

The Veteran was afforded such an examination in April 2010.  The 
examiner reviewed the claims file and thoroughly interviewed the 
Veteran.  She noted that the Veteran stays at the Helping Hands 
independent living facility.  She noted that the Veteran 
continues presenting with symptomatology which meets the DSM-IV 
diagnostic criteria for major depressive disorder with psychotic 
features.  The notes of a Dr. R. also indicate schizoaffective 
disorder, bipolar type and posttraumatic stress disorder (PTSD).  
It was noted that schizoaffective disorder could be considered as 
a progression of her major depressive disorder with psychotic 
features, but the Veteran failed to describe any clear episodes 
of hypomania or mania.  It was also noted that treatment notes 
revealed that she has some borderline traits, which are difficult 
to assess on a single interview.  Regarding her competency, the 
examiner noted that the Veteran currently continues to be 
declared incompetent for handling her VA funds.  Field 
examination does not recommend restoration at this time because 
she is not able to handle all of her spending money.  The Veteran 
showed some progress in her psychiatric symptomatology.  She did 
not required hospitalization for over a year, but she continues 
staying at Helping Hands assisted living with supervised 
medications.  Given the severity of her psychiatric 
symptomatology and results of the recent field examination, the 
notes of her provider, and review of the entire claims file, the 
examiner opined that, at this time, the Veteran most likely would 
benefit from continuing her current status as not having adequate 
capacity to manage the VA funds for her own benefits.  

In the March 2010 field examination report referred to in the 
April 2010 VA examination report, it was determined that the 
Veteran has shown no consistency or progress to handle her money 
responsibly.  It was noted that she continues to ask for control 
of her funds but never follows through with the most basic 
rules.  The examiner expressed the opinion that the Veteran just 
cannot handle her money consistently.  It was noted that they 
have visited many times about the criteria that need to be met so 
that she can start paying her bills also.  However, the Veteran 
was unable to move toward being paid one time per month.  It was 
further noted that, if she could show that she could handle her 
money and live on her spending for a month, they would consider 
turning over bills for her to pay.  This was noted to typically 
be a 3 or 4 step process, but that the Veteran has been unable to 
make it past the first step.  The examiner concluded by stating 
that he would not recommend restoration for competency purposes 
at this time because she was still not able to handle all of her 
spending money for a month. 

The Board notes that the claims file also contains recent VA 
treatment records.  Specifically, in a November 2009 VA treatment 
record, a registered nurse noted that, although the Veteran may 
have some days where she could manage her medication on her own, 
it is not consistent from her charted history.  This nurse 
further noted that she was in favor of Helping Hands continuing 
with her medications.  In an April 2010 VA treatment record, it 
was noted that a phone call from staff at Helping Hands revealed 
that there was concern that the Veteran may not be taking her 
medications as she should.  In a May 2010 VA discharge summary, 
it was noted that the Veteran was admitted for 3 days due to 
suicidal ideations.    

Additionally, the claims file contains a March 2010 
correspondence from the Veteran's conservator, in which it was 
noted that the Veteran's weekly spending was being changed to 
$105 on Friday and $55 on Monday, as she was having a hard time 
making it through the week with it all at one time. 

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  Whether a physician provides a basis for his or 
her medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000). 

The Board is cognizant that the regulations provide for 
presumption in favor of competency, and that, when reasonable 
doubt arises regarding a beneficiary's mental capacity to 
contract or to manage his or her own affairs, such doubt will be 
resolved in favor of competency.  However, in this case, the 
Board finds that the evidence that the Veteran is incompetent for 
VA benefits purposes is far more persuasive than the evidence 
that she is competent.
Specifically, the Board finds the most probative evidence of 
record with respect to the Veteran's competency to be the April 
2010 VA opinion.  The examiner reviewed the claims file, 
thoroughly interviewed the Veteran, considered the Veteran's 
psychological history, and offered a detailed opinion on the 
matter.  Additionally, this opinion is supported by the March 
2010 field examination report.  Moreover, it appears that the 
psychiatrist who rendered the September 2006 and March 2007 
opinions indicated in the March 2007 letter that the Veteran's 
competency appears to be related in part to her being medication 
compliant.  It was recently noted in November 2009 and April 2010 
VA treatment records that there are concerns that the Veteran is 
not consistently medication compliant.  As such, the Board finds 
the September 2006 and March 2007 opinions suggesting that the 
Veteran is competent to handle her funds to be far less 
probative, in light of the recent treatment records showing 
concern over her ability to comply consistently with her 
medications. 

The Board is aware that the Veteran appears to have the basic 
ability to successfully function moment to moment and was able to 
successfully appeal this claim, which denotes at least minimal 
level of functioning.  Additionally, the Veteran has submitted a 
transcript reflecting that she has taken and passed classes at 
Mitchell Technical Institute.  However, the Board finds that the 
mere perfection of the appeal does not create a reasonable doubt 
as to her competency to handle funds, nor does her ability to 
attend school.  The Veteran was noted on several occasions 
throughout the course of this appeal as not being competent for 
VA benefits funds purposes.  See VA examination report, April 
2010; Field Examination report, March 2010; September 2005 VA 
examination report.  As noted, concerns have also been raised as 
to whether she is compliant with her medication.  Therefore, for 
the reasons discussed above, the Board finds that the probative 
medical evidence of record does not reflect that the Veteran's 
mental state has been consistently determined to be of a nature 
capable of handling the disbursement of VA benefit funds 
effectively.

In sum, the Board finds that the preponderance of the evidence 
clearly and convincingly shows that the Veteran is not competent 
to manage her own affairs, including the disbursement of funds 
without limitation.  The Board finds further that there is no 
reasonable doubt as to the Veteran's competency.  Accordingly, 
the Board concludes that the presumption of competency has been 
overcome.  See 38 C.F.R. § 3.353(d) (2010).  The Board concludes 
that the Veteran is incompetent to handle disbursement of VA 
benefits.  See 38 C.F.R. § 3.353(a) (2010).


ORDER

The Veteran is not competent to handle disbursement of VA 
benefits funds.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


